Citation Nr: 1219248	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-27 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Evaluation of diabetes mellitus type II, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel






INTRODUCTION

The appellant served on active duty from January 1960 to October 1966 and February 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2006 rating decision of the Detroit, Michigan Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the assignment of a 20 percent evaluation for diabetes mellitus type II.  Since the July 2008 Statement of the Case (SOC), new evidence has been associated with the record.  To that end, the appellant was afforded a VA examination for his diabetes mellitus in March 2011.  

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2011).  The record does not reflect that the appellant has waived RO consideration of the additional evidence received.  Thus, a remand is required for RO consideration of this evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

After conducting any additional indicated development, review the additional evidence submitted since the last SOC and issue an SSOC that takes into consideration the newly submitted evidence.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


